Citation Nr: 0815406	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
April 1944 to May 1946; he died in January 2006, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The appeal has been advanced on the docket due to the 
appellant's advanced age.  



FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in 
January 2006 of ischemic heart disease as an immediate cause; 
atherosclerotic heart disease and diabetes mellitus were 
listed as underlying causes, with hypertension, 
hyperlipidemia, and diabetes mellitus listed as significant 
contributing factors to death; the veteran was 79 years at 
the time of death.  

2.  Service connection was in effect for an orthopedic 
disability of the right lower extremity during his lifetime; 
specifically, a 30 percent evaluation was assigned for 
residuals of a right leg fracture with arthritis.  

3.  There is no medical evidence that shows a cardiovascular 
disease or diabetes mellitus until decades post-service; 
there is no competent evidence of a nexus between either of 
the veteran's fatal diseases and any incident of service, nor 
is there competent medical evidence of a link between the 
service-connected orthopedic disability and the ultimately 
fatal conditions.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a March 2006 letter, the appellant was notified of 
the information and evidence needed to substantiate and 
complete her claim for service connection for the cause of 
the veteran's death.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf.  She was also 
notified of the need to give VA any evidence pertaining to 
her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the appellant was 
not notified of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should her claim be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(Court of Appeals for Veterans Claims), the burden shifts to 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied, mooting the need for notice of an 
effective date.  See Dingess, supra.  As it is a claim for 
service connection for the cause of the veteran's death, 
notice of a rating is not indicated.  Under these 
circumstances, any presumption of prejudice raised by a 
failure to provide notice of the Dingess requirements is 
rebutted.  

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Here, the record reflects that the 
veteran had been granted service connection for orthopedic 
conditions at the time of his death.  Although the notice 
provided did not discuss the elements required by Hupp, the 
appellant has not been prejudiced, as she has actual 
knowledge of the veteran's service-connected disabilities and 
has presented evidence and argument in this regard.  See 
statements from the appellant dated in March 2006, June 2006, 
and November 2006.

It is pertinent to note that the appellant has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  While the appellant 
does not have the burden of demonstrating prejudice, it is 
relevant to note that the evidence does not show, nor does 
the appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board finds that there is no indication of the veteran's 
fatal cardiovascular and endocrine conditions began during 
service or for decades after his separation from service, 
there is no competent evidence of a causal link between the 
fatal diseases and any incident of or finding recorded during 
his period of active duty, and there is no competent opinion 
linking a service-connected orthopedic disability to the 
ultimately fatal cardiovascular/endocrine conditions.  Given 
these circumstances, there is no duty to provide a medical 
opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain disorders, such as cardiovascular disease, 
will be service-connected if shown within a year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran has served for 90 days or more during a 
period of war and cardiovascular or cerebral vascular disease 
(to include cerebral hemorrhage) or hypertension become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Id.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

The appellant contends that the veteran's death was caused by 
a service-connected condition, and that she as the surviving 
spouse should consequently be entitled to benefits.  The 
veteran died in January 2006 at the age of 79 years, and the 
appellant is his widow.  At the time of death, service 
connection was in effect for residuals of a fracture of the 
right leg with marked ankle disability and arthritis.  

A certificate of death lists ischemic heart disease as the 
immediate cause of death, with atherosclerotic vascular 
disease and diabetes mellitus as underlying causes.  Other 
conditions which contributed to death but did not result in 
the underlying cause were noted to be diabetes, hypertension, 
and hyperlipidemia.  

The appellant contends that the veteran's right leg was so 
painful during the period immediately prior to his death, 
that he required a wheelchair to ambulate.  She is of the 
opinion that a clot developed in the lower leg, causing a 
vascular accident which ultimately resulted in death.  Upon 
review of the record, the Board notes that there is a note 
from a private physician, dated in March 2006, who noted that 
the veteran suffered sudden death, with possible causes being 
cardiovascular disease, stroke, or pulmonary emboli.  It is 
indicated both on this note and on the death certificate that 
no autopsy was performed.  

The record contains several reports of private medical 
treatment which document a lengthy bout with cardiovascular 
disease, to include the need for stent and angioplasty, 
during the years prior to the veteran's death.  It is not 
indicated anywhere in the record that the service-connected 
orthopedic disorder of the right leg contributed to 
development of the ultimately fatal cardiovascular incident 
and diabetes.  Regarding the appellant's and her daughter's 
assertions of a connection between the leg disorder and 
cardiovascular disease, it is not apparent that either of 
them holds the appropriate credentials necessary to render an 
opinion as to medical etiology.  The appellant has stated 
that medical records from a private physician, Dr. A, would 
document the existence of a clot, and would constitute 
competent medical evidence of a relationship between the 
service-connected leg disorder and death.  A review of these 
records, however, does not show the existence of a clot, 
serving instead to indicate that the onset of cardiovascular 
disease was many years after service separation.  The 
contentions of a relationship, as a linkage between heart 
disease and an orthopedic condition is not something on which 
a lay person can observe with the senses; as such, the 
unsubstantiated lay assertions of the appellant and her 
daughter cannot be given probative weight.  See Espiritu, 
supra; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Indeed, the death certificate indicates that diabetes, 
hypertension, and hyperlipidemia were the underlying causes 
to the ultimately fatal heart disease, with additional 
medical evidence mentioning the "possibility" of stroke and 
pulmonary emboli.  The veteran was not service-connected for 
any of these disorders during his lifetime, and there is no 
evidence of cardiac, vascular, endocrine, or pulmonary 
abnormalities during, or within a year of separation from, 
active military service.  

By all accounts, the evidence points to an onset of 
cardiovascular abnormalities late in life, with the first 
documented treatment of the disorder occurring in June 2004, 
when it was indicated in a private medical report that the 
veteran had a history of two vessel coronary artery disease.  
The passage of time from separation of service to the onset 
of symptoms, in and of itself, is probative in determining 
service connection claims. See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this case, there were no 
complaints for decades after service regarding cardiovascular 
problems, weighing heavily against a relationship of the 
fatal conditions to service.  Moreover, the lack of a 
credible medical opinion linking the service-connected 
orthopedic right leg disorder to the ultimate onset of 
diabetes and heart disease strongly disfavors the appellant's 
contention.  As such, the Board must deny the claim.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


